Motion for a stay granted on the following conditions: (1) that the appellants procure the record on appeal and appellants’ points to be served and filed on or before March 22, 1962, with notice of argument for April 3, 1962, said appeal to be argued or submitted when reached; (2) within 10 days after the entry of the order hereon the case be set down for trial on plaintiffs’ consent to an early trial; (3) plaintiffs continue to pay to the defendant registered rent; and (4) the plaintiffs each post a bond in the amount of $1,500. Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.